Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 1, 3, 4, and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (cited in IDS cited January 8, 2020)  in view of Du (US Patent No. 10,310,934).

 	In regards to claim(s) 1, Masayuki discloses a communication failure detection device configured to detect a communication failure of a two-wire CAN communication device that makes communication between nodes according to a CAN protocol, the communication failure detection device comprising (Masayuki discloses in  [Par. 10] a communication failure detection device configured to detect a communication failure of a two-wire CAN communication device that makes communication between nodes according to a CAN protocol, the present invention is an apparatus for performing an abnormality diagnosis for each branch circuit of a 2 wire CAN communication line which is branched and connected to a plurality of nodes. ): 
two signal detection circuits that are provided in each of the nodes and that are configured to detect signals on two communication lines (Masayuki in [Par. 40] two signal detection circuits, H line inspection circuit and L line inspection circuit are provided in each of the nodes that are configured to detect signals on the two communication lines, a relay is provide in each of the branch circuits as a separation means…By turning on/off relays interposed in H and L lines of each branch circuit, an H line and L line of a branch circuit for diagnosing abnormality can be separated from the joint circuit ), 
wherein each of the nodes is configured to make communication for failure identification that outputs signals of predetermined patterns onto the two communication lines( Masayuki in [Par. 43] where signals of predetermined patterns are output on two communication line(s) H and L lines, are ).
 	to perform failure identification that identifies a type of a failure based on a combination of the signals respectively detected by the two signal detection circuits during the communication for failure identification (Masayuki in [Par. 40 – Par. 42] discloses performing failure identification that identifies type of a failure, short of an H line and an L line, short of a power line of a H line, a short of an H line to a ground, a short of an L line to a power line…. based on a combination of signals, measured potential of H line and L line, respectively detected by the two signal detection circuits during the communication for failure identification).
	The communication failure detection device of Masayuki differs from the device of claim 1, in that Masayuki is silent on wherein each of the nodes is configured to make communication for failure identification that outputs signals of predetermined patterns onto the two communication lines when an execution condition is satisfied in response to occurrence of a protocol error of CAN communication. Despite these differences similar features have been seen in other prior art involving communication failure detection. Du discloses a feature configured to make communication failure identification, diagnosis, when an execution condition is satisfied in response to occurrence of a protocol error of a CAN communication, receiving fault data on CAN BUS(Du discloses in [Abstract, Col 4, Line(s) 16-38] ).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication failure detection device of Masayuki such that each of nodes is configured for failure identification that output signals of predetermined patterns onto the two communication lines when an execution condition is satisfied in response to occurrence of a protocol error of CAN communication as similarly seen in Du, in order to provide benefit of tracking errors on a CAN communication line.


In regards to claim 4. Mayasuki discloses the communication failure detection device according to claim 1, wherein the two signal detection circuits are two voltage detection circuits configured to detect voltages applied onto the two communication lines, and each of the nodes performs the failure identification based on a combination of the voltages respectively detected by the two voltage detection circuits during the communication for failure identification ([Par. 40] discloses two voltage detection circuits, “…measures a potential V 1 of a H line….potential V 2 of the L line for inspection 22 is measured” and [Par. 42] and [Fig. 3] show were the combination of voltages are used for failure identification, short of an H Line and an L line, short of a power line of an H line…etc..).


2. The communication failure detection device according to claim 1, wherein the execution condition is satisfied when each of the nodes fails to make normal communication for a first predetermined time period, and each of the nodes continues the communication for failure identification for a second predetermined time period, wherein the second predetermined time period is longer than the first predetermined time period.

 	In regards to claim 3,  Mayasuki is silent on the communication failure detection device according to claim 1, further comprising: an error monitor unit configured to monitor the occurrence of the protocol error of CAN communication, wherein the error monitor unit sends an instruction for performing the failure identification to each of the nodes when the execution condition is satisfied in response to the occurrence of the protocol error, and each of the nodes starts the communication for failure identification when receiving the instruction for performing the failure identification from the error monitor unit.
Despite these differences similar features have been seen in other prior art involving communication failure detection. Du discloses an error monitor unit configured to monitor the occurrence of protocol error of CAN communication ( [Abstract, Col 3, Line(s) 55-61] “…instructions 102 of at least one of the controllers 14a are embodied in the monitoring system 100…monitor the CAN bus 12 for faults” ), and each of nodes starts the communication for failure identification when receiving instruction for performing the failure identification from the error monitor unit (“…one or more instructions 102 of tat least one the controllers 14 are emobided in the monitoring system 100, and when executed by processor 16a, monitor CAN bus 12 for faults….generates a decision and a probability of the decision based on the monitoring, and diagnosis the CAN bus 12 based on the decision and the probabliy”).
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the communication failure detection device of Masayuki such that each of nodes is configured for failure identification that output signals of predetermined patterns onto the two communication lines when an execution condition is satisfied in response to occurrence of a protocol error of CAN communication as similarly seen in Du, in order to provide benefit of tracking errors on a CAN communication line.

In regards to claim 6, Masayuk The communication failure detection device according to claim 1, wherein each of the nodes comprises a control device configured to perform the failure identification based on a combination of states of the two communication lines; and a state determination unit provided separately from the control device and configured to receive input of output signals from the two signal detection circuits and to determine the states of the two communication lines, wherein the state determination unit sends state signals indicating the states of the two signal lines to the control device ([Par. 41] discloses a state determination unit, table for specifying an abnormal mode with potential range measured in advance is stored in the abnormality determining means 17 connected to the potential measuring device 16…, configured to receive input of output signals from the two signal detection circuits, …connected to the potential measuring device 16…, and to determine the states of the two communication lines, abnormal mode specified in accordance with the measured values of V1 and V2, state determination unit sends state signals indicating the states of the two signals to the control device, transmitting the measure result and an abnormal mode…; Also see where it discloses in [Par. 46] …abnormality occurrence mode is specified, and the result is displayed on a display means… ).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (cited in IDS cited January 8, 2020)  in view of Du (US Patent No. 10,310,934) in view of Shimoyama (US 20050218904 A1)

 	In regards to claim(s) 5, Mayasuki is silent on the communication failure detection device according to claim 1, wherein the two signal detection circuits are two current detection circuits configured to detect electric currents output onto the two communication lines, and each of the nodes performs the failure identification based on a combination of the electric currents respectively detected by the two current detection circuits during the communication for failure identification. Mayasuki instead discloses the communication failure detection device according to claim 1, wherein the two signal detection circuits are two voltage detection circuits configured to detect voltages applied onto the two communication lines, and each of the nodes performs the failure identification based on a combination of the voltages respectively detected by the two voltage detection circuits during the communication for failure identification ([Par. 40] discloses two voltage detection circuits, measures a potential V 1 of a H line….potential V 2 of the L line for inspection 22 is measured” and [Par. 42] and [Fig. 3] show were the combination of voltages are used for failure identification, short of an H Line and an L line, short of a power line of an H line…etc..).
	Despite these differences, similar features have been seen in other prior art involving the use of voltage detection and/or current detection features. As can be seen in Shimoyama it is well known to use substitute voltage detection circuits for current detection circuits [Par. 26].
	Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify Mayasuki by substituting the voltage detection circuits for current detection circuits as taught by Shimoyama in order to arrive at the communication failure detection device according to claim 1, wherein the two signal detection circuits are two current detection circuits configured to detect electric currents output onto the two communication lines, and each of the nodes performs the failure identification based on a combination of the electric currents respectively detected by the two current detection circuits during the communication for failure identification, relying on the knowledge that current detection provides a reliable substitute for voltage detection, while be able to provide substantially same benefits

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476